                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

 PERCY BARRON,                                     )
                                                   )
         Plaintiff,                                )         Civil No. 6:18-cv-00312-GFVT
                                                   )
 v.                                                )
                                                   )         MEMORANDUM OPINION
 M. CASADA and J. KING,                            )                 &
                                                   )               ORDER
         Defendants.                               )

                                        *** *** *** ***

       In December 2018, federal inmate Percy Barron filed a pro se motion for a temporary

restraining order [R. 1], but did not file a complaint. He also filed a motion to proceed in forma

pauperis [R. 2]. The Court subsequently denied Barron’s fee motion, and ordered him to pay the

$400.00 in filing and administrative fees and to file a complaint on a court-supplied form. The

Court expressly cautioned Barron that this action would be dismissed for failure to prosecute if

he failed to do so. [R. 6] The deadline to comply with the Court’s Order has come and gone

without response from Barron.

       A federal court may dismiss a plaintiff’s case for failure to prosecute “in order to prevent

undue delays in the disposition of pending cases and to avoid congestion in the calendars of the

District Courts.” Link v. Wabash Rwy. Co., 370 U.S. 626, 629-630 (1962). See also Carter v.

City of Memphis, Tenn., 636 F.2d 159, 161 (6th Cir. 1980) (“It is clear that the district court does

have the power under [Fed. R. Civ. P. 41(b)] to enter a sua sponte order of dismissal.”). To

determine whether to dismiss a case for failure to prosecute, a court should consider:

       (1) whether the party’s failure is due to willfulness, bad faith, or fault;

       (2) whether the adversary was prejudiced by the dismissed party’s conduct;
                                              1
        (3) whether the dismissed party was warned that failure to cooperate could lead to
        dismissal; and

        (4) whether less drastic sanctions were imposed or considered before dismissal was
        ordered.

Carpenter v. City of Flint, 723 F.3d 700, 703-04 (6th Cir. 2013).

        With respect to the first and third factors, where a party does not comply with a court

order in the face of a clear prior warning that the failure to do so would result in the dismissal of

the case, a court may consider the party’s conduct to be a strong indication of willful

noncompliance. Prime Finish, LLC v. ITW Deltar IPAC, 608 F. App’x 310, 314 (6th Cir. 2015);

Harris v. Callwood, 844 F.2d 1254, 1256 (6th Cir. 1988). Here, Local Rule 5.2(a) requires a pro

se civil rights complaint to be filed on a court-approved form, and Local Rule 5.2(b) makes plain

that “when required to do so, a pro se litigant’s failure to file his or her petition on a court-

supplied form within thirty (30) days may be grounds for dismissal.” In addition, Barron failed to

comply with (or even respond to) the Court’s Order directing him to pay the filing fee and to

complete and file the Court’s approved complaint form to proceed in this action, despite the

Court’s clear warning that his failure to do so would result in dismissal of his case. The BOP’s

online Inmate Locator database also indicates that Barron remains incarcerated at the same

federal prison where he was at the time he filed this action, and the Court’s Order directing a

response was not returned as undeliverable by the Postal Service. The circumstances here

indicate that Barron intentionally chose not to comply with the Court’s Order with full

knowledge that his failure to do so would result in dismissal of the case.

        With respect to the second factor, at this early stage of the proceedings there is no chance

that Barron’s non-compliance has visited any meaningful prejudice upon the defendants. As for

the fourth factor, where the plaintiff is incarcerated, has de minimis funds with which to pay a
                                                   2
monetary sanction, and has simply failed to respond in any way to the Court’s Order, the Court is

unaware of lesser sanctions that would be effective in eliciting compliance from the plaintiff.

The Court will therefore dismiss Barron’s case for failure to prosecute pursuant to Rule 41(b).

Bowles v. City of Cleveland, 129 F. App’x 239, 242 (6th Cir. 2005); Palasty v. Hawk, 15 F.

App’x 197, 199-200 (6th Cir. 2001). The Court will, however, dismiss the plaintiff’s case

without – rather than with – prejudice.

       Should Barron wish to reinstate this action, within twenty-eight (28) days he must do

three things:

       1.       file a motion pursuant to Federal Rule of Civil Procedure 59(e) to vacate
                the order dismissing the case, providing a full and legally-sufficient
                explanation for his failure to comply with the requirements of the Court’s
                February 1, 2019, Order;

       2.       pay the $400.00 in filing and administrative fees; and

       3.       complete and sign the form Civil Rights Complaint [EDKY Form 520] and
                mail it to the Court.

The Court will deny any such motion if it is filed more than twenty-eight days after the entry of

this Order, see Fed. R. Civ. P. 6(b)(2), 59(e), or is not accompanied by both the required fees and

the completed complaint form.

       Finally, the Court will exercise its inherent authority (at least at this juncture) not to

assess and collect the $400.00 filing and administrative fees. Although these fees are owed by

Barron regardless of the dismissal of his case, In re Alea, 286 F.3d 378, 382 (6th Cir. 2002), the

Court assumes that Barron has abandoned pursuit of the relief he sought in this case – an

injunction compelling the Bureau of Prisons to provide him with a copy of a particular medical

record – as improvidently sought in the proceeding. The Court will revisit this issue should

Barron seek other or further relief in this case.

                                                    3
       Accordingly, it is hereby ORDERED as follows:

       1.      This action is DISMISSED WITHOUT PREJUDICE for failure to prosecute

and for failure to comply with an Order of the Court.

       2.      Barron’s motion for a temporary restraining order [R. 1] is DENIED AS MOOT.

       3.      This matter is STRICKEN from the Court’s docket.

       This 13th day of March, 2019.




                                                4
